Hearing Board Member STEVEN L. TERRY,
dissenting in part:
I join with the majority's determination that Respondent violated Colo. RPC 8.4(a), 8.4(c), 8.4(c), and 8.4(d), but I dissent from the majority's determination of Respondent's mental state with respect to Colo. RPC 8.4(c). I conclude that Respondent made misrepresentations to the court and to opposing counsel about the existence of his 2006 and 2007 tax returns with reckless disregard as to their truth or falsity rather than with actual knowledge of their falsity. For these reasons, I believe a suspension for four months, all stayed upon the successful completion of an eighteen-month period of probation, with conditions, is the appropriate sanction.141. In my view, probation is fitting here because I find it unlikely that Respondent would harm the public.142

. See People v. Rader, 822 P.2d 950, 954 (Colo.1992) (suspending an attorney for three months where the attorney recklessly made multiple misrepresentations to bank officials).


. See C.R.C.P. 251.7(a)(1)-(3).